






Exhibit 10.4
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and among FIRST MICHIGAN
BANCORP, INC., a Michigan corporation (the “Corporation”), FIRST MICHIGAN BANK,
a state chartered banking institution and wholly-owned subsidiary of the
Corporation (the “Bank”) and Thomas C. Shafer (“Executive”) is made and entered
into as of May 17, 2010 (the “Effective Date”). The Corporation and the Bank
shall be collectively referred to herein as the “Company.”


1.    Employment.


(a)    The Company agrees to employ Executive and Executive accepts the
employment, on the terms and subject to the conditions set forth below. During
the term of employment hereunder, Executive shall serve as the Executive
Managing Director of each of the Corporation and the Bank, and shall do and
perform diligently all such services, acts and things as are customarily done
and performed by those holding similar senior executive positions with companies
similar in business and size to the Corporation and the Bank, as applicable,
together with such other duties as may reasonably be requested from time to time
by the Chief Executive Officer of the Company, which duties shall be consistent
with Executive’s positions as set forth above.


(b)    For service as an officer, employee and director of the Corporation,
Executive shall be entitled to the full protection of the applicable
indemnification provisions of the Articles of Incorporation of the Corporation,
as they may be amended from time to time. For service as an officer, employee
and director of the Bank, Executive shall be entitled to the full protection of
the applicable indemnification provisions of the Articles of Incorporation of
the Bank, as they may be amended from time to time. The Company agrees that
Executive will be named as an additional insured under the Company’s Directors’
and Officers’ Errors and Omissions Insurance during his employment hereunder.


2.    Term of Employment.


(a)    Subject to the provisions for termination provided below, the term of
Executive’s employment under this Agreement shall commence on the Effective Date
and shall continue thereafter until the first year anniversary of the Effective
Date; provided however, that the term of this Agreement shall be automatically
extended for successive terms of one (1) year each, unless either party notifies
the other party in writing of its desire to terminate this Agreement at least
sixty (60) days before the end of the term then in effect.


(b)    Executive acknowledges and agrees that Executive is an “at-will” employee
and that Executive’s employment may be terminated, with or without Cause (as
defined in Section 7(b) below), at the option of Executive or the Company.


3.    Devotion to the Company’s Business.


Executive shall devote his best efforts, knowledge, skill, and his entire
productive time, ability and attention to the business of the Company during the
term of this Agreement; provided, however, Executive’s expenditure of reasonable
amounts of time to various charitable and other community activities, or to the
Executive’s own personal investments and projects, shall not be deemed a breach
of this Agreement so long as the amount of time so devoted does not materially
impair, detract or adversely affect the performance




--------------------------------------------------------------------------------




of Executive’s duties under this Agreement, and so long as such activities are
disclosed to the Boards and do not violate Section 9 of this Agreement.


4.    Compensation.


(a)    General Statement. During the term of this Agreement, the Company shall
pay or provide, as the case may be, to Executive the compensation and other
benefits and rights set forth in Sections 4, 5 and 6 of this Agreement.


(b)    Base Compensation. As compensation for the services to be performed after
the Effective Date, the Company shall pay to Executive, during his employment
hereunder, an annual base salary (the “Base Salary”) payable in accordance with
Company’s usual pay practices (and in any event no less frequently than monthly)
at the rate of Three Hundred and Twenty Five Thousand Dollars per annum
($325,000). The Corporation and the Bank shall each pay a portion of the Base
Salary, with each such portion being determined based on the allocation of
Executive’s time to the Corporation and the Bank. Executive’s Base Salary may be
increased at the sole discretion of the Corporation Board upon a recommendation
by the Compensation Committee of the Corporation Board (the “Compensation
Committee”) that Executive’s performance merits such an increase. The Company
intends to, but shall not be obligated to, increase the Executive’s Base Salary
or other compensation, to the extent warranted based upon the Executive’s and
the Company’s performance, so that the Executive’s total compensation is in the
top 25% of compensation paid to executives holding substantially similar
positions with companies in the Company’s peer group as the Executive’s
positions with the Company.


(c)    Annual Bonus. Executive shall be eligible to receive an annual incentive
(the “Bonus”) paid by the Corporation, with his target bonus opportunity being
equal to 50% of his Base Salary. Executive’s Bonus shall be determined by the
Corporation Board based on (i) the Company achieving certain performance
criteria, (ii) the Executive’s performance, and (iii) such other criteria as the
Corporation Board and its Compensation Committee shall determine. Executive also
shall be eligible to receive such other bonus compensation as may be determined
by the Corporation Board and its Compensation Committee from time to time.
Notwithstanding any other provision of this Agreement, the Company shall have no
obligation to pay any Bonus under this Section 4(c). Any Bonus to which
Executive shall be entitled will be paid to Executive not later than 30 days
after it is determined.


(d)    Equity Compensation. The Corporation has established the First Michigan
Bancorp, Inc. Equity Incentive Plan (as it may be amended or restated from time
to time, the “Equity Incentive Plan”). Upon execution of this Agreement, the
Corporation will grant Executive stock options to purchase 300,000 shares of the
Corporation’s common stock pursuant to a stock option agreement (the “Option
Award”). Shares granted to Executive under the Option Award shall have an
exercise price equal to the fair market value of the Corporation’s common stock
on the date of grant (the “Grant Date”), with one-third of the shares subject to
the Option Award vesting on the first, second and third anniversaries of the
Grant Date. The Executive shall be eligible to receive future option grants
and/or restricted share grants as recommended by the Compensation Committee and
approved by the Corporation Board.


(e)    Disability. During any period that Executive is Disabled (as defined
below) (the “Disability Period”), Executive shall continue to receive his full
Base Salary, Bonus and other benefits at the rate in effect for such period
until his employment is terminated by Company pursuant to Section 7(a)(iii)
hereof; provided, however, that payments so made to Executive during the
Disability Period shall be reduced by the sum of the amounts, if any, which are
paid to Executive under disability insurance or disability benefit plans of the
Company. For purposes of this Section 4(e) only, Executive shall be deemed to be
“Disabled,” and on a bona fide leave of absence, if he is eligible to receive
disability benefits under any disability benefit




--------------------------------------------------------------------------------




plan or insurance policy provided by the Company to its employees generally or
to Executive specifically (a “Company Sponsored Plan”). If Company does not
provide coverage to Executive under a Company Sponsored Plan, Executive shall be
deemed to be “Disabled” if he is unable to perform the essential functions of
his duties hereunder (with or without reasonable accommodation by the Company)
as a result of incapacity due to physical or mental illness or injury.


5.    Benefits.


(a)    Insurance. The Company shall provide to Executive life, disability,
medical, hospitalization and dental insurance for himself, his spouse and
eligible dependents as is provided to other executive employees of the Company
for which the Executive qualifies under the terms of such insurance plans. The
Executive’s participation in and benefits under any such plan shall be on the
terms and subject to the conditions specified in the governing document of the
particular plan.


(b)    Benefit Plans. Executive, at his election, may participate, during his
employment hereunder, in all retirement plans, 401(k) plans and other benefit
plans of the Company generally available from time to time to other executive
employees of the Company, and for which Executive qualifies under the terms of
the plans (and nothing in this Agreement shall or shall be deemed to in any way
affect Executive’s right and benefits under any such plan except as expressly
provided herein). Executive shall also be entitled to participate in any equity
incentive plan, option plan or other employee benefit plan that is generally
available to senior executives, as distinguished from general management, of the
Company. Executive’s participation in and benefits under any such plan shall be
on the terms and subject to the conditions specified in the governing document
of the particular plan.


(c)    Annual Vacation. Executive shall be entitled to such number of days of
vacation time each year without loss of compensation as is customary for
executives similar to the Executive and as are approved by the Board.


6.    Reimbursement of Business Expenses.


The Company shall reimburse Executive or provide him with an expense allowance
during the term of this Agreement for travel, entertainment, business
development and other expenses reasonably and necessarily incurred by Executive
in connection with the Company’s business. Executive shall furnish such
documentation with respect to reimbursement to be paid hereunder as the Company
shall reasonably request.


7.    Termination of Employment.


(a)    This Agreement and Executive’s employment hereunder may be terminated:


(i)    by either Executive or the Company at any time for any reason whatsoever
or for no reason upon not less than sixty (60) days prior written notice;


(ii)    by the Company at any time for Cause (as defined in Section 7(b) below )
without prior notice; and


(iii)    upon Executive’s death or if Executive is Totally Disabled (as defined
in Section 7(c) below).


(b)    For purposes of this Agreement, for “Cause” means (i) a material breach
of any provision of this Agreement by Executive (if the breach is curable, it
will constitute Cause only if it continues




--------------------------------------------------------------------------------




uncured for a period of twenty (20) days after Executive’s receipt of written
notice of such breach from the Company), (ii) Executive’s failure or refusal, in
any material manner, to perform all lawful services required of him pursuant to
this Agreement, which failure or refusal continues for more than twenty (20)
days after Executive’s receipt of written notice of such deficiency, (iii)
Executive’s commission of fraud, embezzlement or theft, or a crime constituting
moral turpitude, in any case whether or not involving the Company, that in the
reasonable good faith judgment of the Corporation Board or Bank Board, renders
Executive’s continued employment harmful to the Company, (iv) Executive’s
misappropriation of Company assets or property, including, without limitation,
obtaining material reimbursement through fraudulent vouchers or expense reports,
or (v) Executive’s conviction or the entry of a plea of guilty or no contest by
Executive with respect to any felony or other crime that, in the reasonable good
faith judgment of the Corporation Board or Bank Board, adversely affects the
Company, its reputation or business.


(c)    For purposes of this Section 7 and payment of compensation and benefits
pursuant to Section 8(d), Executive shall be considered “Totally Disabled” if,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, (i) he is unable to engage in any
substantial gainful activity, or (ii) he is receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company.


8.    Compensation Upon Termination.


(a)    If Company terminates this Agreement without Cause pursuant to Section
7(a)(i) hereof or if Executive voluntarily terminates this Agreement for Good
Reason (as defined below) then (i) the Company shall pay to Executive within
thirty (30) days after the effective date of such termination any unpaid Base
Salary accrued and earned by him hereunder up to and including the termination
date, (ii) the Company shall pay to Executive the sum of one times the
Executive’s annual Base Salary in effect as of the termination date plus an
amount equal to the average of the Executive’s Bonus paid in respect of the
prior two calendar years, if any (which amount, with respect to a termination
date during the first two years following the Effective Date only, shall be not
less than 37.5% of Executive’s Base Salary) (the “Severance Payment”), with such
payment being made in equal installments over a one (1) year period in
accordance with the Company’s ordinary payroll practices, except as otherwise
provided below and (iii) Executive’s outstanding stock options shall accelerate
and become fully vested and exercisable for a period of 90 days following the
termination date. Notwithstanding any other provision of this Agreement to the
contrary, (A) Company’s obligations under this Section 8(a) shall be contingent
on Executive executing and delivering to Company a general release of claims,
substantially in the form attached hereto as Exhibit A. Notwithstanding any
other provision of this Agreement to the contrary, if the Executive has been
designated as a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
50% of the Severance Payment shall be paid to Executive on the six month
anniversary of the effective date of the termination of employment and the
remainder of the Severance Payment shall be paid in equal installments over the
six-month period immediately following such six month anniversary, in accordance
with the Company’s ordinary payroll practices. For purposes of this Agreement,
“Good Reason” means the occurrence of any of the following events: (a) a
substantial adverse change, not consented to by Executive, in the nature or
scope of Executive’s responsibilities, authorities or duties hereunder, (b) a
substantial involuntary reduction in Executive’s Base Salary except for an
across-the-board salary reduction similarly affecting all or substantially all
employees, or (c) the relocation, without the Executive’s consent, of
Executive's principal place of employment to another location of Company outside
a 60-mile radius from the location of Executive’s principal place of employment
as of the date hereof. Executive must provide written notice to the Company of
the existence of a condition, or conditions, that the Executive believes
constitutes Good Reason within ninety (90) days of Executive’s knowledge, or
constructive knowledge, of




--------------------------------------------------------------------------------




such condition(s). Upon receipt by the Company of such notice, the Company will
have thirty (30) days to remedy the condition(s). If the Company remedies the
condition(s) of which it received notice from Executive within thirty (30) days,
then such condition(s) shall not constitute Good Reason.


(b)    If Executive voluntarily terminates this Agreement pursuant to Section
7(a)(i) for any reason other than Good Reason (i) Executive shall be entitled to
no further compensation or other benefits under this Agreement, other than any
unpaid Base Salary accrued and earned by Executive hereunder for the period up
to and including the effective date of such termination, and (ii) Executive’s
vested stock options shall continue to be exercisable for a period of one year
following the date the Executive’s employment is terminated.


(c)    If Company terminates this Agreement for Cause pursuant to Section
7(a)(ii), (i) Executive shall be entitled to no further compensation or other
benefits under this Agreement, other than any unpaid Base Salary accrued and
earned by Executive hereunder for the period up to and including the effective
date of such termination, and (ii) Executive shall forfeit all stock options
granted to him by the Company.


(d)    If the Company terminates this Agreement pursuant to Section 7(a)(iii)
hereof upon the Executive’s death or Total Disability, (i) the Company shall pay
Executive or his designated beneficiary, as applicable, within thirty (30) days
after the effective date of such termination any unpaid Base Salary accrued and
earned by him hereunder up to and including the effective date of such
termination, and (ii) Executive’s vested stock options shall continue to be
exercisable for a period of ninety (90) days following the date the Executive’s
employment is terminated.


(e)    Except as otherwise specified in this Section 8 and, if applicable,
Sections 9 and 10 below, Executive shall not be entitled to any other
compensation or benefits upon the termination of his employment with Company for
any reason whatsoever.


(f)     Immediately upon the cessation of Executive’s employment with the
Company for any reason whatsoever, notwithstanding anything else to the contrary
contained in this Agreement or otherwise, Executive will stop serving the
functions of his terminated or expired position(s) and shall be without any of
the authority or responsibility for such position(s). Upon the Company’s
request, at any time following the cessation of his employment for any reason,
Executive shall resign from the Boards if then a member.


(g)    Notwithstanding anything to the contrary in this Section 8, the Company’s
obligation to pay, and Executive’s right to receive, any compensation under this
Section 8, shall terminate upon Executive’s breach of any provision of Section
10 hereof. In addition, Executive shall automatically forfeit and promptly remit
to the Company any compensation received from the Company under this Section 8
upon Executive’s breach of any provision of Section 10 hereof.


9.
Change in Control.



(a)If there is a Change in Control Event during the term of this Agreement, (i)
the Company will pay the Executive the Change in Control Payment in cash at the
closing of the Change of Control Event, and (ii) Executive’s outstanding stock
options shall accelerate and become fully vested and continue to be exercisable
as provided in the agreement or plan under which they were granted.


(b)For purposes of this Agreement, “Change in Control Payment” means a lump sum
payment equal to one times the Severance Payment.




--------------------------------------------------------------------------------






(c)For purposes of this Agreement, a “Change in Control Event” means: (i) a sale
of all or substantially all of the Company’s assets (whether by merger,
consolidation or otherwise), or (ii) any other transaction in which all of the
stockholders of the Company sell or dispose of their Common Stock in the
Company, other than any such transaction described in clause (i) or (ii) in
which the stockholders of the Company immediately prior to such transaction
possess, directly or indirectly, 50% or more of the total voting power of the
Company or other surviving, acquiring or controlling entity immediately
following such transaction. Notwithstanding the foregoing, neither the
Corporation’s current private placement nor any follow-on private placement
relating thereto shall be deemed to be a Change in Control Event.


(d)Anything to the contrary in this Agreement notwithstanding, in no event shall
more than one Change in Control Payment be made to Executive under this
Agreement, regardless of whether more than one Change in Control Event occurs
during the term of this Agreement.


(e)    Notwithstanding any other provision of this Agreement, if, in connection
with a Change of Control Event, the Executive’s employment is terminated without
Cause by the Company or the Executive terminates his employment for Good Reason,
the Executive shall be entitled to receive either the Severance Payment under
Section 8 or the Change of Control Payment under this Section 9, but shall not
be entitled to receive both the Severance Payment and the Change of Control
Payment. Without limiting the foregoing, a termination of the Executive’s
employment shall be deemed conclusively to be “in connection with” a Change of
Control Event if it occurs within six months before or after the closing date of
the Change of Control Event.


(f)    Prior to and as a condition of any payment under this Section 9,
Executive shall execute and deliver to Company a general release of claims to
other change in control payments in a form acceptable to the Company and, if
Executive’s employment has been terminated, a general release of claims,
substantially in the form attached hereto as Exhibit A.


(g)    Notwithstanding anything to the contrary in this Section 9, the Company’s
obligation to pay, and Executive’s right to receive, any Change in Control
Payment under this Section 9, shall terminate upon Executive’s breach of any
provision of Section 10 hereof. In addition, Executive shall automatically
forfeit and promptly remit to the Company any Change in Control Payment received
from the Company under this Section 9 upon Executive’s breach of any provision
of Section 10 hereof.


10.    Covenant Not To Compete and Confidentiality.


(a)    Executive acknowledges the Company’s reliance and expectation of
Executive’s continued commitment to performance of his duties and
responsibilities under this Agreement. In light of such reliance and expectation
on the part of the Company, Executive agrees to the provisions set forth below.


(i)    During the Covenant Period (as defined below), Executive shall not
compete with the Company, as such phrase is defined below. The “Covenant Period”
shall begin on the Effective Date and end: (A) if the Company terminates this
Agreement without Cause or the Executive terminates this Agreement for Good
Reason and the Company pays the Severance Payment to the Executive as provided
in Section 8(a), the 12-month anniversary of the effective date of the
termination of the Executive’s employment by the Company; (B) if the employment
of the Executive is terminated by any party for any other reason and the Company
elects to extend the Covenant Period by making the Non-Compete Payments, the
date through which the Company continues to pay the Executive his Base Salary at
the rate in effect as of the termination date in accordance with the regular
payroll




--------------------------------------------------------------------------------




practices of the Company (such payments, the “Non-Compete Payments”); provided
that the Company may not extend the Covenant Period pursuant to this clause (B)
beyond the 12-month anniversary of the effective date of the termination of the
Executive’s employment.


(ii)    The phrase “shall not compete with the Company” means that Executive
shall not, directly or indirectly, engage in, or have an interest in or be
associated with (whether as an officer, director, stockholder, partner,
associate, employee, consultant, owner or otherwise) any corporation, firm or
enterprise which is engaged in operating a bank in the State of Michigan or any
other state in which the Bank or any other subsidiary of the Corporation
operates as a bank during the term of this Agreement (the “Business”); provided,
however, that Executive shall be permitted to make passive investments in the
stock of any publicly traded business (including a competitive business), so
long as the stock investment in any competitive business does not rise above one
percent (1%) of the outstanding shares of such business.


(iii)    Executive shall not at any time, for so long as any Confidential
Information (as defined below) shall remain confidential or otherwise remain
wholly or partially protectable, either during the term of this Agreement or
thereafter, use or disclose any Confidential Information, directly or
indirectly, to any person outside of the Company or any company owned or
controlled by the Corporation or the Bank or under common control with the
Corporation or the Bank (an “Affiliate”). “Confidential Information” means all
business information of any nature and in any form which at the time or times
concerned is not generally known to those persons engaged in business similar to
that conducted or contemplated by the Company or any Affiliate (other than by
the act or acts of an employee not authorized by Company to disclose such
information) and which relates to any one or more of the aspects of the business
of the Company, or any of the Affiliates or any of their respective
predecessors, including, without limitation, patents and patent applications,
inventions and improvements (whether or not patentable), development projects,
policies, processes, formulas, techniques, know‑how, and other facts relating to
sales, advertising, promotions, financial matters, customers, customer lists,
customer purchases or requirements, and other trade secrets.


(iv)    Promptly upon the termination of this Agreement for any reason,
Executive (or in the event of Executive’s death, his personal representative)
shall return to Company any and all copies (whether prepared by or at the
direction of the Company or Executive) of all records, drawings, materials,
memoranda and other data constituting or pertaining to Confidential Information.


(v)    During the Covenant Period, the Executive shall not, either directly or
indirectly, divert, or by aid to others, do anything which would tend to divert,
from the Company or any Affiliate any trade or business with any customer or
supplier with whom Executive had any contact or association during the term of
Executive’s employment with the Company or with any party whose identity or
potential as a customer or supplier was confidential or learned by Executive
during his employment by the Company.


(vi)    Notwithstanding anything to the contrary in this Section 10, the
Executive shall automatically forfeit and promptly remit to the Company any
Non-Compete Payments previously received from the Company under this Section 10
upon Executive’s breach of any provision of this Section 10.
    
(b)    Executive agrees and understands that the remedy at law for any breach by
him of this Section 10 will be inadequate and that the damages flowing from such
breach are not readily susceptible to being measured in monetary terms.
Accordingly, Executive acknowledges that Company shall be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach.




--------------------------------------------------------------------------------




Nothing in this Section 10 shall be deemed to limit the Company’s remedies at
law or in equity for any breach by Executive of any of the provisions of this
Section 10 which may be pursued or availed of by the Company.


(c)    Executive acknowledges and agrees that the covenants set forth above are
reasonable and valid in geographical and temporal scope and in all other
respects. If any court determines that any of the covenants, or any part of any
covenant, is invalid or unenforceable, the remainder of the covenants shall not
be affected and shall be given full effect, without regard to the invalid
portion. If any court determines that any of the covenants, or any part of any
covenant, is unenforceable because of its duration or geographic scope, such
court shall have the power to reduce the duration or scope, as the case may be,
and, enforce such provision in such reduced form. Executive and the Company
intend to and hereby confer jurisdiction to enforce the covenants upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold the covenants, or any
part of any covenant, unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of Executive and the Company that such
determination not bar or in any way affect the right of the Company to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such covenants as to breaches of such covenants in such
other respective jurisdictions. For this purpose, such covenants as they relate
to each jurisdiction shall be severable into diverse and independent
covenants.    


(d)    In consideration of Executive’s performance of his obligations under this
Section 10, if the Company terminates this Agreement with Cause pursuant to
Section 7(a)(i) above or if Executive voluntarily terminates this Agreement
without Good Reason, then the Company at its option shall pay the Executive an
amount equal to his Base Salary at the usual payroll intervals for a period of
up to twelve (12) months following the termination date (the “Non-Compete
Amount”); provided that the Company shall not be obligated to pay Executive any
portion of the Non-Compete Amount after any breach by Executive of his
obligations under Section 10.


(e)    The Company, at its sole discretion and without any obligation to do so,
may waive any provision of this Section 10. Such waiver must be in writing and
executed by the Chief Executive Officer of the Company.


11.    Intellectual Property Rights. Executive hereby agrees that any
procedures, methodologies, systems, formulas, processes, discoveries,
improvements, product enhancements, copyrights, trademarks and inventions
relating to the business of the Corporation, the Bank and their respective
affiliates (the “Intangibles Rights”), whether or not patentable or
copyrightable, that are conceived, developed, made, invented, or suggested
either by Executive alone or in collaboration with others during the term of his
employment by the Company, or arising in connection with or related to
Executive’s employment hereunder or through activity utilizing any machinery,
equipment or other property of the Corporation, the Bank and their respective
affiliates, whether or not during working hours, shall be promptly disclosed to,
without further compensation, and shall be the sole and exclusive property of,
the Company, as works made for hire or otherwise. To the extent that any
Intangibles Rights are not or are deemed not to be works made for hire,
Executive shall execute and deliver, without further compensation, any further
documentation deemed by the Company to be necessary to vest ownership of all
such Intangibles Rights in the Company. Executive agrees and understands that
the remedy at law for any breach by him of this Section 11 will be inadequate
and that the damages flowing from such breach are not readily susceptible to
being measured in monetary terms. Accordingly, Executive acknowledges that
Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach. Nothing in this
Section 11 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by Executive of any of the provisions of this Section 11 which
may be pursued or availed of by the Company.






--------------------------------------------------------------------------------




12.    Excise Tax Payment. Anything in this Agreement to the contrary
notwithstanding, if any of the payments or benefits received or to be received
by Executive following a Change in Control Event and/or Executive’s termination
or resignation of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company) (the “Aggregate
Payment”) is determined to constitute a “parachute payment” as such term is
deemed in Section 280G(b)(2) of the Code, the Company shall pay to Executive an
additional amount which, after the imposition of all income and excise taxes
thereon, is equal to the excise tax imposed by Section 4999 of the Code with
respect to the Aggregate Payment. The determination of whether the Aggregate
Payment constitutes a parachute payment and, if so, the amount to be paid to
Executive shall be made by a nationally recognized United States public
accounting firm selected by the Company which has not, during the two years
preceding the date of its selection, acted in any way on the Company. The
Company shall pay Executive the amount payable to him under this Section 11 by
the end of the taxable year in which Executive remits these amounts to the
taxing authority(s).


13.    No Conflicting Agreements. Executive represents and warrants that he is
not a party to any agreements, contracts, understandings or arrangements,
whether written or oral, in effect which would prevent him from rendering
exclusive services to the Company during the term hereof, and that he has not
made and will not make any commitment to do any act in conflict with this
Agreement.


14.    Arbitration. The parties agree that any and all disputes, controversies
or claims of any nature whatsoever relating to, or arising out of, this
Agreement or Executive’s employment, whether in contract, tort, or otherwise
(including, without limitation, claims of wrongful termination of employment,
claims under Title VII of the Civil Rights Act, the Fair Labor Standards Act,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
or comparable state or federal laws, and any other laws dealing with employees’
rights and remedies), shall be settled by mandatory arbitration administered by
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes (the “Rules”) and the following provisions: (A) a single
arbitrator (the “Arbitrator”), mutually agreeable to Company and Executive,
shall preside over the arbitration and shall make all decisions with respect to
the resolution of the dispute, controversy or claim between the parties; (B) in
the event that the Company and Executive are unable to agree on an Arbitrator
within fifteen (15) days after either party has filed for arbitration in
accordance with the Rules, they shall select a truly neutral arbitrator in
accordance with the rules for the selection of neutral arbitrators, who shall be
the “Arbitrator” for the purposes of this Section 14; (C) the place of
arbitration shall be Troy, Michigan unless mutually agreed otherwise; (D)
judgment may be entered on any award rendered by the Arbitrator in any federal
or state court having jurisdiction over the parties; (E) all fees and expenses
of the Arbitrator shall be shared equally between the Company and Executive; (F)
the decision of the Arbitrator shall govern and shall be conclusive and binding
upon the parties; (G) the parties shall be entitled to reasonable levels of
discovery in accordance with the Federal Rules of Civil Procedure or as
permitted by the Arbitrator, provided, however, that the time permitted for
discovery shall not exceed eight (8) weeks and each party shall be limited to
two (2) depositions; and (H) this provision shall be enforceable by specific
performance and/or injunctive relief, and shall constitute a basis for dismissal
of any legal action brought in violation of the duty to arbitrate. The parties
hereby acknowledge that it is their intent to expedite the resolution of any
dispute, controversy or claim hereunder and that the Arbitrator shall schedule
the timing of discovery and of the hearing consistent with that intent.
Notwithstanding anything to the contrary herein, nothing contained in this
Section shall be construed to preclude the Company from obtaining injunctive or
other equitable relief to secure specific performance or to otherwise prevent
Executive’s breach of Section 10 of this Agreement.


15.    Notice. All notices, requests, consents and other communications,
required or permitted to be given under this Agreement shall be personally
delivered in writing or shall have been deemed duly given when received after it
is posted in the United States mail, postage prepaid, registered or certified,
return receipt requested addressed as set forth below. In addition, a party may
deliver a notice via another reasonable




--------------------------------------------------------------------------------




means that results in the recipient party receiving actual notice, as
conclusively demonstrated by the party giving such notice.


If to Corporation:


First Michigan Bancorp, Inc.
2301 West Big Beaver Road, Suite 525
Troy, Michigan 48084
Attn: Chief Executive Officer
            
If to Bank:


First Michigan Bank
2301 West Big Beaver Road, Suite 525
Troy, Michigan 48084
Attn: Board of Directors


If to Executive:


Thomas C. Shafer
_______________________
_______________________        
                    


In all events, with a copy to:


_______________________
_______________________
_______________________        
Attn:  __________________


and to:


Jaffe, Raitt, Heuer & Weiss,
Professional Corporation
27777 Franklin Road, Suite 2500
Southfield, Michigan 48034
Attn:  Peter Sugar


16.    Cooperation in Future Matters. Executive hereby agrees that for a period
of eighteen (18) months following his termination of employment he shall
cooperate with the Company’s reasonable requests relating to matters that
pertain to Executive’s employment by the Company, including, without limitation,
providing information or limited consultation as to such matters, participating
in legal proceedings, investigations or audits on behalf of the Company, or
otherwise making himself reasonably available to the Company for other related
purposes. Any such cooperation shall be performed at scheduled times taking into
consideration Executive’s other commitments, and Executive shall be compensated
at a reasonable hourly or per diem rate to be agreed upon by the parties to the
extent such cooperation is required on more than an occasional and limited
basis. Executive shall not be required to perform such cooperation to the extent
it conflicts with any requirements of exclusivity of services for another
employer or otherwise, nor in any manner that in the good faith belief of
Executive would conflict with his rights under or ability to enforce this
Agreement.




--------------------------------------------------------------------------------






17.    Miscellaneous.


(a)    The provisions of this Agreement are severable and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions and any partially unenforceable provision
to the extent enforceable in any jurisdiction nevertheless shall be binding and
enforceable.


(b)    The rights and obligations of the Company under this Agreement shall
inure to the benefit of, and shall be binding on, the Company and its successors
and assigns. This Agreement is personal to Executive and he may not assign his
obligations under this Agreement in any manner whatsoever and any purported
assignment shall be void. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
that assumes the Company’s rights and obligations under this Agreement.


(c)    The failure of any party to enforce any provision or protections of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions as to any future violations thereof, nor prevent that party
thereafter from enforcing each and every other provision of this Agreement. The
rights granted the parties herein are cumulative and the waiver of any single
remedy shall not constitute a waiver of such party’s right to assert all other
legal remedies available to it under the circumstances.


(d)    This Agreement sets forth the entire understanding and agreement of
Executive and the Company with respect to its subject matter and supersedes all
prior understandings and agreements, whether written or oral. If the terms of
this Agreement shall conflict with the terms of any other agreement between the
Executive and the Company or any compensation plan, arrangement or policy of the
Company applicable to the Executive, the provisions of this Agreement shall
control.


(e)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Michigan, without regard to its conflicts of law
principles.


(f)    Captions and section headings used herein are for convenience and are not
a part of this Agreement and shall not be used in construing it.


(g)    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Copies (whether photostatic, facsimile or otherwise) of
this Agreement may be made and relied upon to the same extent as an original.


(h)    The Company may withhold such amounts as may be required under federal,
state and local law to be withheld from the payments made under this Agreement.


(i)    No modification, termination or attempted waiver of this Agreement shall
be valid unless in writing and signed by the party against whom the same is
sought to be enforced.


(j)    The provisions of Sections 10, 11, 14, 15, 16 and 17 of this Agreement
shall survive the termination of this Agreement, notwithstanding anything to the
contrary herein.


(k)    Executive may, on a form prescribed by the Company, designate a
beneficiary or beneficiaries to receive the benefits under this Agreement in the
event of his death. If Executive does not designate a beneficiary, his benefits
will be paid first to his spouse, if surviving him, and if unmarried or if




--------------------------------------------------------------------------------




his spouse does not survive him, in equal shares to his children surviving him,
and if neither his spouse nor children survive him, to his estate.


(l)    The Executive acknowledges that the Company has advised the Executive to
consult with an attorney of his choosing prior to signing this Agreement and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Agreement.






[Signatures on Following Page]


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.


CORPORATION:


FIRST MICHIGAN BANCORP, INC., a Michigan limited liability company


By: /s/ DAVID PROVOST                


Its: President and Chief Executive Officer        


    
BANK:


FIRST MICHIGAN BANK, a Michigan state chartered banking institution    


By: /s/ DAVID PROVOST                


Its: Chairman, President and Chief Executive Officer    






EXECUTIVE:




/s/ THOMAS C. SHAFER                
THOMAS C. SHAFER




















[Signature Page to Shafer Employment Agreement]














--------------------------------------------------------------------------------




EXHIBIT A


RELEASE AND WAIVER


This release and waiver (the “Termination Release”) is made as of the ____ day
of __________, 20__by ______________________ (the “Executive”).


WHEREAS, the Executive, First Michigan Bancorp, Inc., a Michigan corporation
(the “Corporation”) and First Michigan Bank, a state chartered banking
institution and wholly-owned subsidiary of the Corporation (the “Bank,” and
together with the Corporation, the “Company”) have entered into an Employment
Agreement (the “Agreement”) effective as of __________________, 2010 that
provides for certain compensation and severance amounts upon his termination of
employment; and


WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this Release and Waiver
(“Termination Release”) in consideration of the Company’s agreement to provide
the compensation and severance amounts upon the termination of his employment as
set forth in the Agreement; and


WHEREAS, the Executive has incurred a termination of employment effective as of
_________, 20__; and


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Executive agrees as follows:


1.     RELEASE. In consideration for the payments to be made pursuant to the
Agreement:


(a)     Except as set forth in Section 1(b) below, Executive knowingly and
voluntarily releases, acquits and forever discharges the Corporation and the
Bank and their current and former respective owners, parents, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, divisions and subsidiaries (collectively, the “Releasees”) from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, damages, causes of action, suits, rights, costs, losses, debts and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected,
foreseen or unforeseen, matured or unmatured, against them which the Executive
or any of his heirs, executors, administrators, successors and assigns
(“Executive Persons”) ever had, now has or at any time hereafter may have, own
or hold by reason of any matter, fact, or cause whatsoever from the beginning of
time up to and including the date of this Termination Release, including,
without limitation, all claims for salary, bonuses, severance pay, vacation pay
or any benefits arising under the Employee Retirement Income Security Act of
1974, as amended; any claims of sexual harassment, or discrimination based upon
race, color, national origin, ancestry, religion, marital status, sexual
orientation, citizenship status, medical condition or disability under Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the American with
Disabilities Act, The Consolidated Omnibus Budget Reconciliation Act, as
amended, The Fair Labor Standards Act, as amended, and any other federal, state
or local law relating to employment or termination of employment; any claims of
age discrimination under the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act, or under any other federal, state or
local law prohibiting age discrimination; claims of breach of implied or express
contract, breach of promise, misrepresentation, negligence, fraud, estoppel,
defamation, infliction of emotional distress, violation of public policy,
wrongful or constructive discharge, or any other employment-related tort; any
claim for wages, bonus, compensation, stock options, stock appreciation rights,
other equity awards, costs, fees, or other expenses, including attorneys fees;
and all claims under any other federal, state or local laws relating to
employment, except in any case to the extent




--------------------------------------------------------------------------------




such release is prohibited by applicable federal, state and/or local law.


(b)     Notwithstanding the foregoing, this Release shall not be construed so as
to release or discharge the Company from its obligations under Sections 8 or 9
of the Agreement. In addition, notwithstanding this Release, Executive shall
continue to be covered by the Company’s directors and officers liability
insurance and the indemnification provisions of the Company’s governing
documents to the extent such insurance and such indemnification provisions are
applicable to Executive.


(c)    Executive represents that he has not filed against the Releasees, any
complaints, charges or lawsuits and covenants and agrees that he will not seek
or be entitled to any personal recovery in any court or before any governmental
agency, arbitrator or self-regulatory body against any of the Releasees arising
out of any matters set forth in Section 1(a) hereof. If Executive has filed a
complaint, charge, grievance, lawsuit or similar action, he agrees to remove,
dismiss with prejudice or take similar action to eliminate such complaint,
charge, grievance, lawsuit or similar action within five (5) days of signing
this Termination Release.


(c)     Notwithstanding the foregoing, this Termination Release is not intended
to interfere with Executive’s right to file a charge with the Equal Employment
Opportunity Commission (hereinafter referred to as the “EEOC”) in connection
with any claim he believes he may have against the Company. Executive hereby
agrees to waive the right to recover money damages in any proceeding he may
bring before the EEOC or any other similar body or in any proceeding brought by
the EEOC or any other similar body on his behalf. This Termination Release does
not release, waive or give up any claim for workers’ compensation benefits,
vested retirement or welfare benefits he is entitled to under the terms of the
Company’s retirement and welfare benefit plans, as in effect from time to time,
any right to unemployment compensation that Executive may have, or his right to
enforce his rights under the Agreement.


2.     CONFIRMATION OF OBLIGATIONS. Executive hereby confirms and agrees to his
continuing obligations under Sections 10 and 16 of the Agreement.


3.     NO DISPARAGEMENT. The Executive agrees not to disparage the Company,
including making any statement or comments or engaging in any conduct that is
disparaging or derogatory toward the Company or, whether directly or indirectly,
by name or innuendo; provided, however, that nothing in this Termination Release
shall restrict testimony or communications ordered and required by a court or an
administrative agency of competent jurisdiction.


4.     CONFIDENTIALITY. The Executive agrees to keep the terms of this Agreement
and of this Termination Release confidential and shall not disclose the fact or
terms to third parties, except as required by applicable law or regulation or by
court order; provided, however, that Executive may disclose the terms of this
Termination Release to members of his immediate family, his attorney or
counselor, and persons assisting him in financial planning or tax preparation,
provided these people agree to keep such information confidential; provided,
further, however, that the Company may disclose the terms of this Termination
Release to its certified public accounts, outside counsel or others on a need to
know basis, provided these people agree to keep such information confidential.


5.     ACKNOWLEDGMENT. The Company has advised the Executive to consult with an
attorney of his choosing prior to signing this Termination Release and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Termination
Release. The Executive shall have twenty-one (21) days to consider the waiver of
his rights in this Termination Release, although he may sign this Termination
Release sooner if he chooses. Once he has signed this Termination Release, the
Executive shall have seven (7) additional days from the date of execution to
revoke his consent to the waiver of his rights. If no such revocation occurs,
the Executive’s waiver of rights in this Termination




--------------------------------------------------------------------------------




Release shall become effective seven (7) days from the date of execution by the
Executive. In the event that the Executive revokes his waiver of rights in this
Termination Release, this Termination Release will have no force and effect and
no Severance Payments (as defined in the Agreement) shall be due or payable.


6.     GOVERNING LAW. This Termination Release shall be governed and construed
in accordance with the laws of State of Michigan, without giving regard to its
conflict of laws principles.


IN WITNESS WHEREOF, the Executive has executed this Termination Release as of
__________________ 20__.








